EXHIBIT 10.5

 

 

AXS-One Inc.

Notice of Grant of Stock Options and Option Agreement

ID: 132966911

 

301 Route 17 North

 

Rutherford, NJ 07070

 

 

employee name

 

Option Number:

 

 

 

employee address

 

Plan:

 

2005 Stock Incentive Plan

 

city, state zip

 

ID:

 

Ss# or emp Id#

 

 

Effective {grant date}, you have been granted a(n) Incentive Stock Option {or
Non-Qualified Stock Option} to buy 20,000 shares of AXS-One Inc. (the Company)
stock at ${closing price on day shares were granted} per share.

 

The total option price of the shares granted is ${# of shares times grant
price}.

 

Shares in each period will become fully vested on the date shown.

 

Options

 

Vesting Date

 

 

 

 

 

1/4 of options

 

1 year after grant date

 

1/4 of options

 

2 years after grant date

 

1/4 of options

 

3 years after grant date

 

1/4 of options

 

4 years after grant date

 

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s 2005 Stock Incentive Plan and the Option Agreement, all of which
are attached and made a part of this document.

 

 

 

 

 

AXS-One Inc.

 

Date

 

 

 

 

 

 

 

 

 

Optionee

 

Date

 

--------------------------------------------------------------------------------